United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS         September 24, 2003
                        FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                              No. 02-60922
                            Summary Calendar


                         JUAN DE LA CRUZ-PUENTE,

                                                             Petitioner,

                                  versus

                JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                             Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A74 637 371
                        --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Juan de la Cruz-Puente (de la Cruz), represented by counsel,

petitions this court for review of a final order of the Board of

Immigration    Appeals    (BIA)   affirming   the   immigration    judge’s

decision denying his application for cancellation of a removal

order entered against him.         De la Cruz has failed to provide

citations to legal authorities in support of his allegations or to

identify adequately any errors committed by the immigration judge

or the BIA and has raised different issues in the argument and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
summary of argument sections of his brief.        See FED. R. APP.

P. 28(a)(9); 5TH CIR. R. 28.3(j); Brinkmann v. Dallas Cty. Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Accordingly, de la Cruz’s petition is DENIED for failure to

brief his issues.   See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th

Cir. 2003).

     PETITION DENIED.




                                  2